                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF WISCONSIN


KALENA KRUEGER,
ALAXANDRA RUTELLA,

                 Plaintiffs,
                                                                   Case No.:20-CV-1495
v.

DR. NOAH’S ARK VETERINARY CLINIC,
NOAH ARNOLD, ABC INSURANCE COMPANY,

                 Defendants.


                     STIPULATION FOR DISMISSAL WITH PREJUDICE


        IT IS HEREBY AGREED AND STIPULATED to by and between the parties, through

their counsel of record, that pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the above-

captioned action shall be dismissed without a court order, including all claims alleged and claims

that could have been alleged, with prejudice and without further cost to any party.

Date: 7/3/2021                          BY: s:/ Carlos R. Pastrana
                                            Carlos R. Pastrana
                                            State Bar No.: 1088286
                                            Attorneys for Plaintiffs
                                            Cade Law Group
                                            P.O. Box 170887
                                            Milwaukee, WI 53217
                                            Phone: 414-255-3802
                                            carlos@cade-law.com

Date: 7/3/2021                          BY: s:/ Christina A. Katt
                                            Christina A. Katt
                                            State Bar No.: 1073979
                                            Attorneys for Defendants, Dr. Noah’s Ark
                                            Veterinary Clinic and Noah Arnold
                                            Wilson Elser Moskowitz Edelman & Dicker, LLP
                                            555 East Wells St., Ste. 1730
                                            Milwaukee, WI 53202
                                            Phone: 414-276-8816
                                            christina.katt@wilsonelser.com



254109232v.1
           Case 2:20-cv-01495-JPS Filed 07/03/21 Page 1 of 1 Document 11
